NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 13, 2017* 
                               Decided February 13, 2017 
                                               
                                           Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 16‐3106 
 
OLUSEGUN OLATUNJI,                                   Petition for Review of an Order of the 
      Petitioner,                                    Board of Immigration Appeals. 
                                                      
      v.                                             No. A200‐881‐528 
 
JEFF SESSIONS, 
Attorney General of the United States, 
      Respondent. 
 
                                          O R D E R 

       Olusegun Olatunji, a citizen of Nigeria, petitions for review of the denial of his 
motion to reconsider and reopen the underlying denial of his request for either 
cancellation or withholding of removal. Because the Board did not abuse its discretion 
in denying Olatunji’s motion, we affirm. 



                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. CIV. P. 34(a)(2)(C). 
No. 16‐3106                                                                         Page 2 
 
        Olatunji testified about the persecution he had faced in Nigeria based on his 
family ties, religion, and political opinion. Growing up during the Nigerian civil war in 
the late 1960s, Nigerian soldiers violently harassed and threatened to kill Olatunji and 
his family because his father had hidden Igbo people (an indigenous ethnic group). 
Years later, Olatunji, a Christian, survived the bombing of his apartment by a precursor 
group to Boko Haram (which aimed to convert Christians to Islam through violence), 
and his next house was burnt down by another militant Muslim group. In addition, 
Olatunji participated in left‐leaning political movements, leading protests against 
government corruption, and by 1987 he was being tracked down by police. As many 
other pro‐democracy leaders were arrested or killed, Olatunji feared reprisal and fled to 
the United States. 

        Olatunji came to the United States on a six‐month business visa and overstayed. 
In late 2012, he was indicted for trafficking in counterfeit goods. See 18 U.S.C. § 2320. 
Five days later the Department of Homeland Security initiated removal proceedings. 
Nearly a year later, Olatunji was convicted on the criminal charge, and soon thereafter 
was ordered removed in absentia after he failed to appear at a hearing before an 
immigration judge. The IJ reopened the case after Olatunji complained that he never 
received notice of the hearing. 

       At a hearing before the immigration judge in early 2015, Olatunji conceded 
removability for overstaying his visa, see 8 U.S.C. § 1227(a)(1)(B), but sought 
cancellation of removal, id. § 1229b(b)(1), or alternatively various forms of 
relief―asylum, withholding of removal, id. §§ 1158, 1231(b)(3), and protection under 
the Convention Against Torture, 8 C.F.R. § 208.16(c)―based on his fears of persecution 
or torture if he returned to Nigeria. 

       In late 2015, the IJ found Olatunji credible but ineligible for relief, and ordered 
him removed. According to the IJ, Olatunji was statutorily ineligible for cancellation of 
removal because the statute under which he was convicted, trafficking in counterfeit 
goods, was a crime involving moral turpitude. See 8 U.S.C. §§ 1229b(b)(1)(C), 
1227(a)(2)(A)(i). He also had applied too late to be eligible for asylum. See 8 U.S.C. 
§ 1158(a)(2)(B), (D). As for withholding of removal, the IJ determined that he had 
established past persecution on account of his proposed social group (“immediate 
family members of those who protected Igbo people in Nigeria during the civil war”) 
and his Christian faith, but he had not shown it more likely than not that he would be 
persecuted on either ground if returned. The government showed, the IJ explained, that 
circumstances in Nigeria had fundamentally changed since his departure, see 8 C.F.R. 
No. 16‐3106                                                                             Page 3 
 
§ 208.16(b), and Olatunji could avoid religious persecution by relocating to eastern 
Nigeria, see id. § 208.16(b)(1)(i)(B). Finally, regarding his claim for withholding of 
removal under CAT, Olatunji did not establish that, if removed, he more likely than not 
would be tortured. Id. § 208.16(c)(2).   

       Olatunji appealed to the Board of Immigration Appeals and requested an 
extension of time to file his brief. The Board granted his request but warned that he 
“should assume that [he] will not be granted any further extensions.” One week before 
his brief was due, Olatunji sought a second extension so that he could obtain certain 
documents from his ex‐wife. Upon receiving no response, Olatunji phoned the Board on 
the due date and repeated his request. The following day, the Board issued a written 
denial to the request for an extension, stating that he already had received an extension 
and had not shown extraordinary circumstances warranting another one. 

        On May 16, 2016, the Board dismissed Olatunji’s appeal. At the outset, the Board 
pointed out that Olatunji did not file a brief by the extended deadline, and so it limited 
its review to the issues he raised in his notice of appeal. Olatunji, the Board explained, 
did “not meaningfully challenge the [IJ’s cancellation‐of‐removal] analysis” that his 
offense was a crime of moral turpitude, and otherwise did not point to evidence to 
contradict the IJ’s findings that he faced no prospect of being persecuted in Nigeria 
because there had been a fundamental change in country circumstances and he could 
relocate internally.   

        Four days after the Board issued its decision, it received a brief that Olatunji had 
filed, apparently under the impression that the Board was willing to consider it. The 
brief was not accompanied by the requisite filing fee, so the Board returned it to 
Olatunji with a form rejection letter stating that he could resubmit his “motion” within 
the “original strict time limit.” 

       On May 21, Olatunji wrote to the Board seeking reconsideration of his case and 
maintaining that the Board should have considered the merits of his brief. On May 30 
he again wrote the Board, stating that he was “resubmitting my appeal brief as you 
directed me to do within 15 days of the issuance of your notice”; he included his brief 
and attachments. The Board received both letters on June 7 and construed them as a 
motion to reconsider and reopen. 

      The Board denied both reconsideration and reopening. Regarding the request for 
reconsideration, the Board reiterated that Olatunji had filed his brief too late to be 
No. 16‐3106                                                                     Page 4 
 
considered. As for reopening, the Board explained that none of his attachments met the 
requirements of the relevant regulations. 

       Olatunji petitioned for review, but because the petition was filed more than 30 
days after the Board’s underlying decision, we have jurisdiction to review only the 
denial of the motion to reconsider and reopen. See 8 U.S.C. § 1252(b)(1); Stone v. I.N.S., 
514 U.S. 386, 402–03, 405–06 (1995); Ahmed v. Ashcroft, 388 F.3d 247, 248 (7th Cir. 2004). 
We review the Board’s denial of such a motion for abuse of discretion. See Khan v. 
Holder, 766 F.3d 689, 696 (7th Cir. 2014). 

       Olatunji renews his argument that the Board should have considered his brief 
when deciding the merits of his case. He argues that he was merely following 
instructions when he was “ordered” to resubmit his brief, so the Board should have 
considered its arguments rather than construe it as a motion to reopen and reconsider. 
Olatunji apparently misapprehends the contents of the form letter he received. That 
form merely explains that Olatunji had the right to resubmit his filing if he followed the 
proper procedures. It was not an invitation to resubmit a brief for the underlying 
proceedings. The Board could have outright rejected his submission as untimely, but 
instead construed it generously as a motion to reopen and reconsider.   

      Olatunji’s remaining arguments attempt to challenge the Board’s rulings in its 
underlying order that he did not establish eligibility for withholding or cancellation of 
removal. But we have jurisdiction only to review the denial of the motion to reconsider 
and reopen. He v. Holder, 781 F.3d 880, 882 (7th Cir. 2015). 

       The petition for review is   

                                                                              DENIED.